IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


DONTE TUCKER,                               : No. 30 EM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
            v.                              :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.